IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00311-CV

                            IN RE TODD W. ALTSCHUL


                                  Original Proceeding

                             From the 74th District Court
                              McLennan County, Texas
                                Trial Court No. 2402-J


                        MEMORANDUM OPINION


       Relator’s Petition for Writ of Mandamus was filed on November 19, 2021. In the

petition, relator requested this Court to compel the trial court to rule on relator’s “Petition

for Writ of Habeas Corpus.”

       Because a ruling has been made, relator’s Petition for Writ of Mandamus, filed on

November 19, 2021, is dismissed as moot.



                                           TOM GRAY
                                           Chief Justice
Before Chief Justice Gray,
       Justice Smith, and
       Justice Wright 1
Petition dismissed
Opinion delivered and filed January 19, 2022
[OT06]




1
 The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.


In re Altschul                                                                                     Page 2